The complaint contains two causes of action: (1) to establish plaintiff’s equality of control in the corporate defendant, and for damages; (2) a stockholders’ representative action for an accounting. Plaintiff appeals from an order directing that he separately state and number his causes of action, and striking certain paragraphs and parts of other paragraphs from the complaint. Order affirmed, with one bill of $10 costs and disbursements. Plaintiff’s time to serve an amended complaint is extended until ten days after the entry of the order hereon. No opinion. Carswell, Acting P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur.